The action is debt on a bond for $24, given by the defendant's intestate and another, the latter being the principal debtor. There were several issues, but the question, at the trial, turned entirely on one of them; which was joined on a special plea, that the principal had been duly discharged as a bankrupt in the district court of the United States, forc. The Court held that not to be a bar to this action against the surety, and after a verdict for the plaintiff on the other issues, and judgment, the defendant appealed.
It would require the very strongest authority to induce the Court to hold, that a discharge, by act of law, of one of two joint and several debtors, worked also the discharge of the other — more especially when, as in this case, the very purpose of the latter in becoming bound, was to guarantee the debt against the insolvency or bankruptcy of the principal. But there is no occasion for resorting to that principle, since the bankrupt act of 1841, under which the discharge here was had, expressly provides, that the discharge of a principal shall not impair the liability of his surety.
PER CURIAM,                              Judgment affirmed. *Page 543